 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BERNARDINO CABOT MANZANO,                          No. 2:18-cv-01397 CKD
12                       Plaintiff,
13            v.                                         ORDER
14    ANDREW M. SAUL, Commissioner of
      Social Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will grant plaintiff’s motion for summary judgment and deny

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born in 1962, applied on February 21, 2014 for SSI and Title II disability

26   insurance benefits, alleging disability beginning December 18, 2013. Administrative Transcript

27   (“AT”) 17, 61. Plaintiff alleged he was unable to work due to congestive heart failure,

28   hypertension, gout, limited mobility, inability to sit or stand for long periods of time, back pain,
                                                        1
 1   high blood pressure, severe migraines, inability to concentrate or focus, and body aches. AT 61-

 2   62. In a decision dated March 2, 2017, the ALJ determined that plaintiff was not disabled.1 AT

 3   17-34. The ALJ made the following findings (citations to 20 C.F.R. omitted):

 4                  1. For purposes of the claimant’s application for benefits under Title
                    II of the Social Security Act, the claimant remained insured through
 5                  June 30, 2015.
 6                  2. The claimant has not engaged in substantial gainful activity after
                    December 18, 2013, the alleged onset date.
 7
                    3. The claimant has the following severe impairments: congestive
 8                  heart failure, cardiomyopathy, hypertension, gout, osteoarthritis and
                    hallux deformity at the left foot (status post bunionectomy and first
 9                  metatarsophalangeal fusion), osteoarthritis and hallux deformity at
                    the right foot, and obesity.
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
 1                  4. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals one of the listed
 2                  impairments in 20 CFR Part 404, Subpart P, Appendix 1.

 3                  5. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to perform
 4                  light work except that: the claimant can occasionally climb ramps or
                    stairs; the claimant can never climb ladders, ropes, or scaffolds; the
 5                  claimant can occasionally bend, stoop, kneel, crouch, and crawl; the
                    claimant must avoid hazards, such as unprotected heights and
 6                  moving machinery; and the claimant must avoid concentrated
                    exposure to dust, fumes, odors, gases, or other pulmonary irritants.
 7
                    6. The claimant is capable of performing past relevant work as a
 8                  security guard and a social services aide. This work does not require
                    the performance of work-related activities precluded by the
 9                  claimant’s residual functional capacity.

10                  7. In the alternative that the claimant could not perform any past
                    relevant work, considering the claimant’s age, education, work
11                  experience, and residual functional capacity, other jobs would exist
                    in significant numbers in the national economy that the claimant
12                  could perform.

13                  8. The claimant has not been under a disability, as defined in the
                    Social Security Act, from December 18, 2013 through the date of this
14                  decision.

15   AT 19-34.

16   ISSUES PRESENTED

17          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

18   disabled: (1) the ALJ improperly weighed the opinion of examining physician Dr. Hernandez; (2)

19   the ALJ’s residual functional capacity finding is based on insubstantial evidence; and (3) the ALJ

20   improperly discounted plaintiff’s testimony.

21   LEGAL STANDARDS

22          The court reviews the Commissioner’s decision to determine whether (1) it is based on

23   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

24   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

25   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

26   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

27   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

28   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is
                                                       3
 1   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 2   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

 3   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

 4   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 5          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

 6   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

 7   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

 8   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

 9   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

10   administrative findings, or if there is conflicting evidence supporting a finding of either disability

11   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

12   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

13   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

14   ANALYSIS

15          Before turning to plaintiff’s claims, the court notes the following background information:

16   Plaintiff stopped working in December 2012 after he was assaulted while working as a security

17   officer. AT 45, 287, 778. In February 2013, he presented to an emergency room (ER) with

18   breathing difficulties (AT 452, 519) and, after testing, was diagnosed with acute decompensated

19   systolic heart failure, severe cardiomyopathy, severe mitral regurgitation, chronic kidney disease,

20   hypertension, and a history of gout. AT 519.
21          Plaintiff was hospitalized for eight days in December 2013 for conditions including a gout

22   attack and the likely passing of a kidney stone. AT 554. His discharge diagnoses included

23   chronic congestive heart failure with systolic dysfunction secondary to nonischemic

24   cardiomyopathy, pulmonary hypertension, chronic kidney disease, and an acute gout attack. AT

25   554.

26          In July 2015, plaintiff was briefly hospitalized after presenting with chest pain and
27   dizziness. AT 817-835. In October 2015, plaintiff underwent surgery on his left foot that

28   consisted of joint fusion and insertion of a plate and screw. AT 1048-1049. In August 2016, he
                                                        4
 1   presented to the ER after experiencing chest pain and difficulty breathing while riding his bike.

 2   AT 1287-1288, 1354. After his symptoms improved and he was discharged, he was examined by

 3   a physician at the cardiac clinic. AT 1354.

 4          A. Medical Evidence

 5          Plaintiff asserts that the ALJ failed to give specific and legitimate reasons for rejecting the

 6   opinion of Dr. Manuel Hernandez, who examined plaintiff at the request of the state agency on

 7   May 9, 2014. See AT 777-781. Plaintiff further argues that the ALJ rejected Dr. Hernandez’s

 8   opinion based on an impermissible lay interpretation of significant medical tests and findings,

 9   such that the residual functional capacity (RFC) is not based on substantial evidence. As these

10   arguments are closely related, the undersigned considers them together.

11          Residual functional capacity is what a person “can still do despite [the individual’s]

12   limitations.” 20 C.F.R. §§ 404.1545(a), 416.945(a) (2003); see also Valencia v. Heckler, 751 F.2d

13   1082, 1085 (9th Cir. 1985) (residual functional capacity reflects current “physical and mental

14   capabilities”). RFC is assessed based on the relevant evidence in the case record, including the

15   medical history, medical source statements, and subjective descriptions and observations made by

16   the claimant, family, neighbors, friends, or other persons. 20 C.F.R. §§ 404.1545(a)(1),

17   404.1545(a)(3). When assessing RFC, the ALJ must consider the claimant’s “ability to meet the

18   physical, mental, sensory, and other requirements of work[.]” 20 C.F.R. §§ 404.1545(a)(4).

19          The weight given to medical opinions depends in part on whether they are proffered by

20   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.
21   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a

22   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80

23   F.3d 1273, 1285 (9th Cir. 1996).

24          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

25   considering its source, the court considers whether (1) contradictory opinions are in the record,

26   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a
27   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

28   F.3d at 831. In contrast, a contradicted opinion of a treating or examining professional may be
                                                        5
 1   rejected for “specific and legitimate” reasons, that are supported by substantial evidence. Id. at

 2   830. While a treating professional’s opinion generally is accorded superior weight, if it is

 3   contradicted by a supported examining professional’s opinion (e.g., supported by different

 4   independent clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala, 53 F.3d

 5   1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). In

 6   any event, the ALJ need not give weight to conclusory opinions supported by minimal clinical

 7   findings. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (treating physician’s conclusory,

 8   minimally supported opinion rejected); see also Magallanes, 881 F.2d at 751. The opinion of a

 9   non-examining professional, without other evidence, is insufficient to reject the opinion of a

10   treating or examining professional. Lester, 81 F.3d at 831.

11          In addition to examining plaintiff, Dr. Hernandez reviewed records of his hospitalizations

12   in February and December 2013. AT 777-778, 780-781. Dr. Hernandez opined that, “given his

13   underlying cardiomyopathy,” plaintiff had certain functional limitations, set forth below.

14          The ALJ addressed Dr. Hernandez’s opinion as follows:

15                  [O]n May 9, 2014, internal medicine consultative examiner, Dr.
                    Hernandez, indicated that: the claimant can occasionally lift and
16                  carry 20 lbs.; the claimant can frequently lift and carry 10 lbs.; the
                    claimant can stand and walk for two hours during an eight-hour
17                  workday; the claimant can sit for at least six hours during an eight-
                    hour workday; and the claimant would have no postural or
18                  environmental limitations.
19                  I give little weight to this medical opinion. First, Dr. Hernandez
                    provided no explanations to substantiate several of his conclusions
20                  involving the claimant’s functional abilities. Second, Dr. Hernandez
                    determined that the claimant would have no postural or
21                  environmental limitations, yet the record supports a finding that the
                    claimant would have such restrictions due to the reasons discussed
22                  above in detail. Additionally, while Dr. Hernandez opined that the
                    claimant would be limited to standing and walking for two hours
23                  during an eight-hour workday, I note that Dr. Hernandez only
                    reviewed the echocardiogram from February of 2013 in rendering his
24                  assessment, rather than more recent results from cardiac testing.
                    Thus, Dr Hernandez would have been unaware that subsequent
25                  testing demonstrated an appreciable improvement in the claimant’s
                    cardiac functioning [citations].2
26
     2
27    The ALJ cited AT 573-577 (December 2013 cardiology reports from Methodist Hospital of
     Sacramento); AT 615-618 (same); AT 831-835 (July 2015 EKG and evaluation for chest pain);
28   AT 1336-1339 (August 2016 hospital discharge order and related records).
                                                   6
 1                   Furthermore, Dr. Hernandez’s opinion that the claimant would be
                     limited to standing and walking for no more than two hours during a
 2                   normal workday cannot easily be reconciled with his examination
                     findings of elevated blood pressure of 144/80, but an oxygen
 3                   saturation level of 98 percent on room air, a regular heart rate and
                     rhythm, no edema or cyanosis at the extremities, no tenderness at the
 4                   joints of the lower extremities, full motor strength and intact
                     sensation at the lower extremities, and a gait within normal limits.
 5                   On these bases, I afford little weight to Dr. Hernandez’s medical
                     opinion.
 6

 7   AT 31 (record citations to Dr. Hernandez’s report omitted).

 8            In contrast, the ALJ gave great weight to certain portions of the August 8, 2014 opinion of

 9   State agency physician Dr. S. Hanna, which was based on a review of plaintiff’s medical records

10   to date. AT 29-30, 108. While the RFC included limitations not opined by Dr. Hanna, it

11   reflected the limitations opined by Dr. Hanna as to lifting, carrying, standing, walking, and

12   sitting, and other functions. AT 23, 29-30. The ALJ explained his reasons for adopting these

13   portions of Dr. Hanna’s opinion, writing in part:

14                   [T]he State agency physician’s opinion pertaining to the claimant’s
                     lifting and carrying limitations is reasonable, because objective
15                   testing taken during the alleged period of disability revealed evidence
                     of cardiomegaly and moderate mitral valve regurgitation, the
16                   claimant intermittently demonstrated a systolic murmur on physical
                     examination, and the claimant reported dyspnea and occasional
17                   episodes of chest pains at medical visits during the period at issue.

18                   [T]he State agency physician’s opinion that the claimant would have
                     no appreciable standing and walking limitations is consistent with
19                   the totality of the evidence, as echocardiograms showed no more than
                     mildly decreased left ventricular systolic and diastolic function
20                   during the alleged period of disability, such testing revealed no
                     appreciable right ventricular systolic and diastolic function, cardiac
21                   stress testing evidenced fair exercise tolerance and no ischemia, and
                     the claimant did not exhibit persisting edema at the lower extremities,
22                   cyanosis, or significantly reduced oxygen saturation on room air on
                     physical examination.
23

24   AT 30.

25            Plaintiff asserts that the ALJ impermissibly relied on his lay interpretation of post-2014

26   medical records that were never reviewed by a consultative examiner, or any other physician, for

27   the purpose of evaluating plaintiff’s disability claim. Plaintiff points out that “no physician

28   reviewed records of [his] extensive treatment at Kaiser, beginning in July 2015, that [generated]
                                                         7
 1   test results and clinical findings” including an echocardiogram, pulmonary function testing, two

 2   electrocardiograms, left foot surgery, and treatment for gout. See AT 801-1397. These records

 3   included a July 2015 electrocardiogram showing multiple premature ventricular contractions

 4   (PVCs) (AT 822); a July 2015 examination of plaintiff’s heart in which a “loud murmur” was

 5   noted (AT 834); a December 2015 pulmonary function test that showed moderate restrictive

 6   process as demonstrated by lung volume measurements and noted that plaintiff was unable to

 7   reach the required inspiratory threshold for diffusing capacity measurement, despite multiple

 8   attempts (AT 1153); an August 2016 echocardiogram ordered due to a loud systolic murmur and

 9   showing mitrovalve regurgitation (AT 1303, 1305, 1307); and an August 2016 diagnosis of mitral

10   valve regurgitation after an episode of chest pain and shortness of breath (AT 1354).

11          Instead of citing a medical opinion showing improvement in plaintiff’s condition after

12   2014, the ALJ reviewed the Kaiser records and concluded that “subsequent testing demonstrated

13   an appreciable improvement in the claimant’s cardiac functioning.” AT 31; see AT 25-29 (ALJ’s

14   summary of extensive medical evidence in 2015 and 2016); AT 26 (ALJ’s review of multiple

15   cardiac examinations in 2015 and 2016, concluding that “[m]ore recent physical examination

16   findings . . . do not support the claimant’s allegations of disabling symptoms and work-reclusive

17   limitations secondary to his cardiac impairments.”). Plaintiff argues that the ALJ’s lay

18   interpretation of the medical evidence does not constitute substantial evidence in support of the

19   RFC.

20          “[I]t is well-settled law that an ALJ may not render her own medical opinion and is not
21   empowered to independently assess clinical findings.” Pulido v. Berryhilll, 2018 WL 4773109,

22   *7 (E.D. Cal. Oct. 2, 2018), citing Tackett v. Apfel, 180 F.3d 1094, 1102-03 (9th Cir. 1999)

23   (holding an ALJ erred in rejecting physicians’ opinions and rendering his own medical opinion);

24   Banks v. Barnhart, 434 F. Supp. 2d 800, 805 (C.D. Cal. 2006) (“An ALJ cannot arbitrarily

25   substitute his own judgment for competent medical opinion, and he must not succumb to the

26   temptation to play doctor and make his own independent medical findings”); Nguyen v. Chater,
27   172 F.3d 31, 35 (1st Cir. 1999) (as a lay person, the ALJ is “simply not qualified to interpret raw

28   medical data in functional terms”). A claimant’s residual functional capacity is not a medical
                                                       8
 1   opinion, but is an issue to be decided by the ALJ. 20 C.F.R. §§ 404.1527(d)(2), 416.920(d)(2).

 2   However, the finding must be supported by substantial evidence in the record and the ALJ must

 3   explain his reasoning behind the RFC. 42 U.S.C. § 405(b); 20 C.F.R. §§ 404.1520c, 416.920c.

 4   Here, because the ALJ’s rejection of the examining physician’s opinion and the RFC for light

 5   work were based on an impermissible lay interpretation of clinical evidence in 2015 and 2016, the

 6   RFC is not supported by substantial evidence, and plaintiff is entitled to summary judgment. 3

 7   CONCLUSION

 8             With error established, the court has the discretion to remand or reverse and award

 9   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

10   under the “credit-as-true” rule for an award of benefits where:

11                    (1) the record has been fully developed and further administrative
                      proceedings would serve no useful purpose; (2) the ALJ has failed to
12                    provide legally sufficient reasons for rejecting evidence, whether
                      claimant testimony or medical opinion; and (3) if the improperly
13                    discredited evidence were credited as true, the ALJ would be
                      required to find the claimant disabled on remand.
14

15   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

16   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

17   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

18   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

19   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

20   proceedings would serve no useful purpose, it may not remand with a direction to provide
21   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

22   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

23   proper approach is to remand the case to the agency.”).

24             Here, the record as a whole creates serious doubt as to whether plaintiff was disabled

25   during the relevant period. On remand, the ALJ is free to develop the record as needed, including

26   ordering a physician’s review of plaintiff’s post-2014 medical records relating to the alleged
27

28   3
         The court does not reach the remaining claim as to the credibility determination.
                                                        9
 1   period of disability. The court expresses no opinion regarding how the evidence should

 2   ultimately be weighed, and any ambiguities or inconsistencies resolved, on remand. The court

 3   also does not instruct the ALJ to credit any particular opinion or testimony. The ALJ may

 4   ultimately find plaintiff disabled during the entirety of the relevant period; may find plaintiff

 5   eligible for some type of closed period of disability benefits; or may find that plaintiff was never

 6   disabled during the relevant period, provided that the ALJ’s determination complies with

 7   applicable legal standards and is supported by the record as a whole.

 8           For the reasons stated herein, this matter will be remanded under sentence four of 42

 9   U.S.C. § 405(g) for further administrative proceedings.

10           For the reasons stated herein, IT IS HEREBY ORDERED that:

11           1. Plaintiff’s motion for summary judgment (ECF No. 15) is granted;

12           2. The Commissioner’s cross-motion for summary judgment (ECF No. 16) is denied; and

13           3. This matter is remanded for further proceedings consistent with this order.

14   Dated: August 19, 2019
                                                       _____________________________________
15
                                                       CAROLYN K. DELANEY
16                                                     UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21   2/manzano1397.ssi.ckd

22

23

24

25

26
27

28
                                                        10
